Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/30/2021 have been fully considered but they are not persuasive. Regarding the 102a1 rejection of claims 23 and 35 over Al-Jilaihawi, applicant argues that Al-Jilaihawi fails to disclose a ring “configured to be attached to at least a portion of a perimeter of an orifice of the native heart valve”. 
The term “attached” is given its broadest reasonable interpretation of joined, fastened, or connected to something. The ring of Al-Jilaihawi is configured to be attached to at least a portion of a perimeter of an orifice of the native heart valve via its expansion (either self-expansion or balloon expansion according to Al-Jilaihawi) into abutting contact with the perimeter. This expansion results in the ring being attached to the perimeter since the expanded ring remains joined/connected to the perimeter of the orifice of the native heart valve during and after removal of the delivery device and remains in place to act as a prosthetic valve during pumping of the heart (see at least fig. 2E and par. [0065], wherein the balloons have been deflated and the ring remains in place). Paragraph [0013] states that each replacement valve (101) and (102), of which 101 is considered the claimed ring, can be “anchored separately to each of the two orifices of the double orifice”. Paragraph [0061] states that the device utilizes the double orifice of the mitral valve as a reliable tissue anchor
With respect to claim 35, it is noted that the step of attaching the ring to at least a portion of a perimeter of the orifice of the native heart valve is considered to be disclosed by Al-Jilaihawi via expansion of portion (102) of the anchoring system. Expansion of portion (102), which is connected to ring (101), serves to attach the ring (101) to a portion of a perimeter of the orifice of the native heart valve (i.e., that portion of the perimeter in which 102 is expanded).
In response to applicant's argument that the anchoring system of Karapetian (suture 34) is not disclosed as being used to secure the ring to a previously implanted fixation device, a recitation of the intended use of the claimed invention (“anchoring system configured to secure the ring to a previously-implanted fixation device”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The anchoring system (suture 34) of Karapetian is capable of securing the ring to a previously implanted fixation device since suture 34 can be tied around the ring and a previously implanted fixation device to secure the ring to the fixation device. See fig. 3 of Karapetian, noting the length of the sutures. The examiner does not assert that it would have been obvious to use the suture of Karapetian to secure the ring to a previously implanted fixation device; rather, the examiner maintains that the suture is capable of being used to secure the ring to a previously implanted fixation device and thus meets this recitation of intended use. 
In response to applicant's argument that the barbs of Cartledge would not work on the prior art ring (formed from a stent) of Al-Jilaihawi, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Cartledge teaches that it is known to include barbs or hooks on an expandable stent frame for a prosthetic heart valve in order to prevent migration of the implant as .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23 and 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Al-Jilaihawi (US 2016/0302920; “Al-Jilaihawi”). Al-Jilaihawi discloses an orifice device for attachment to a native heart valve, the device comprising a ring (e.g., stent frame of 101, which forms a ring – see fig. 6c) having a delivery configuration for transvascular delivery to a native heart valve (e.g., fig. 5c,d), and a deployed configuration expanded within an orifice of the native heart valve (e.g., 5e, 6a), wherein the ring is configured to be attached to at least a portion of a perimeter of the orifice of the native heart valve (via its expansion into abutting contact with the perimeter), an anchoring system (e.g., 102 and 103) coupled to the ring, the anchoring system configured to secure the ring to a previously implanted fixation device (see at least [0017]-[0018], [0060]-[0061], [0063], [0065]). 
Regarding claim 35, Al-Jilaihawi discloses a method of repairing a native heart valve having a previously-implanted fixation device (see at least [0017]-[0018], [0060]-[0061], [0063], . 
Claim(s) 23, 28, 30-31, 33 and 34 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Karapetian et al. (US 2012/0323317; “Karapetian”). Karapetian discloses an orifice valve device for attachment to a native heart valve, the device comprising a ring (30; fig. 10) having a delivery configuration for transvascular delivery to a native heart valve and a deployed configuration expanded within an orifice of the native heart valve ([0029], [0031]), wherein the ring is configured to be attached to at least a portion of a perimeter of the orifice of the native heart valve, and an anchoring system (32,34; figs. 12a,b) coupled to the ring. The anchoring system is configured to secure the ring to a previously implanted fixation device, wherein the fixation device is an edge-to-edge repair device or a bow-tie heart valve repair device. It is noted that the limitation “configured to secure the ring to a previously implanted fixation device” is a recitation of intended use and therefore the prior art must only be capable of performing the claimed function in order to meet this functional limitation. Since the ring is capable of being positioned within an orifice of a heart valve that has had an edge to edge ., by wrapping the suture around the fixation device and thereafter locking it in clip 32 as per fig. 12b), it meets this recitation of intended use.
Regarding claim 28, the anchoring system comprises a basket (formed by arms of clip 32; figs. 12a, 12b – similar to basket of instant application which is formed from two arms) having an open condition (12a) and a closed condition (fig. 12b), the basket including a first arm (either arm of clip 32) movable about a hinge (living hinge formed at attachment between clip arm 32 and ring 30, which allows clip arm to be deflected inward as shown in movement from fig. 12a to 12b).
Regarding claim 30, the basket includes a lock (29) to lock the basket in the closed condition (fig. 12b) to secure the anchoring system to the fixation device. The language “to secure the anchoring system to the fixation device” is functional as the fixation device itself is not part of the claimed invention. As discussed above, the suture (34) can be used to secure the ring to the fixation device, and the suture (which is part of the anchoring system) is secured when the lock locks the basket in the closed condition. 
Regarding claim 31, the basket includes a second arm (other arm of clip 32), wherein the first arm is movable relative to the second arm (see figs. 12a,12b).
Regarding claim 33, the basket in the closed condition (fig. 12b) is configured to be fully enclosed in a delivery catheter. That is to say, this structure is capable of being enclosed in a delivery catheter depending on the size of the catheter. It is further noted that the ring (30) itself is flexible and can be collapsed down to a size suitable for trans-catheter delivery as per par. [0031]).
Regarding claim 34, the anchoring structure includes a latch structure (clip 32, which interacts with openings 33 on element 29), wherein a latch structure is given its broadest reasonable interpretation of “any of various devices in which mating mechanical parts engage to . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 28-29, 31-34, 36, 40-41 and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Jilaihawi in view of Cartledge et al. (US 2013/0046373). Al-Jilaihawi discloses the invention substantially as stated above with respect to claims 23 and 35, but fails to disclose that the ring (101) includes multiple penetrating portions as required by claims 24 and 36.
Cartledge discloses another heart valve device comprising a ring in the form of an expandable stent frame that can be used to treat a native mitral valve. Cartledge discloses that it is known to include multiple penetrating portions (4220; figs. 42-45) on the ring that advance into tissue in the perimeter of the orifice of the native heart valve ([0214]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Al-Jilaihawi to include multiple penetrating portions, and to advance the penetrating portions into tissue in the perimeter of the orifice of the heart valve, in view of Cartledge’s teaching that such penetrating portions are beneficial and provide the obvious advantage of preventing migration of the implant ([0015], [0214]).
Regarding claims 28 and 40, Al-Jilaihawi discloses that the anchoring system comprises a basket (stent frame 102) having an open condition (i.e., expanded) and a closed condition 
Cartledge discloses an expandable stent frame for a prosthetic heart valve, wherein the stent frame may comprise first and second arms (112, 114) movable relative to each other and movable about a hinge (formed by pivot point 210). Regarding claims 32 and 44, when the barb (4220) is present, at least one of the first and second arms is generally L-shaped (see fig. 42 – arm with barb 4220 is L-shaped). The frame is selectively actuated to the open condition (i.e., expanded condition) by an actuation lock line or a rod (e.g.,drive screw 740 or drive wire 750; [0190], [0237]). Regarding claims 33 and 45, when in the closed configuration, the frame is configured to be fully enclosed in a delivery catheter (fig. 1; [0036]). Regarding claims 34 and 46, the stent comprises a latch structure (figs. 14/15; e.g., 748, which fits within bushing 734; [0192]) that allows the frame to be releasably held by the delivery device and actuating structure. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Al-Jilaihawi to substitute the basket structure (expandable frame 102) of Al-Jilaihawi with the basket structure (expandable stent frame) of Cartledge for the predictable result of providing another known expandable prosthetic valve structure for controlling flow through a portion of the mitral valve. As noted above, the basket structure taught by Cartledge has first and second movable arms, a hinge, an actuation rod, and a latch structure as claimed. 
Claims 25, 27, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Jilaihawi in view of Lashinski et al. (US 2006/0020327). All-Jilaihawi discloses the invention substantially as stated above including that the ring (101) comprises a flexible structure (i.e., can be nitinol; [0040]) sufficiently flexible to be compressed in the delivery configuration within a delivery catheter (figs. 5a-5e), but fails to disclose that the ring comprises a hollow structure configured to be filled with a fluid to expand the ring. 
Lashinski discloses an alternative prosthetic heart valve comprising an expandable ring, the ring comprising a hollow structure configured to be filled with a fluid to expand the ring (figs. .
Claims 26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Jilaihawi in view of Moaddeb et al. (US 2007/0142907; “Moaddeb”). All-Jilaihawi discloses the invention substantially as stated above including an expandable ring, but fails to disclose that the ring comprises a polymer or plastic material and a polyester coating. 
Moaddeb discloses another ring (100; fig. 1a,b) in the form of an expandable frame of a prosthetic heart valve. The ring comprises a polymer or plastic material (frame 114 made from shape memory polymer per [0069] or polymer per [0105]) and a polyester coating (polyester graft 112; [0102]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Al-Jilaihawi to construct the ring from a polymer or plastic material and to include a polyester coating on the ring in the form of a polyester graft in view of Moaddeb’s teaching In re Leshin, 125 USPQ 416). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 23, 26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,390,943. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 23 and 28 are broader than claim 2 of ‘943 with respect to the structure of the ring and anchoring system, and therefore this structure is “anticipated” by claim 2 of ‘943. Claim 2 of ‘943 includes that the device is coupleable to a delivery catheter and further includes that the ring is expandable. Therefore, the ring has a non-expanded and expanded configuration. Modifying the invention of claim 2 of ‘943 such that the ring has a delivery (i.e., non-expanded) configuration that allows for transvascular delivery to the native heart valve would have been obvious to one of ordinary skill in the art in order to advantageously facilitate a minimally invasive delivery of the ring. Regarding claim 26, although claim 2 of ‘943 does not claim the material of the ring, the selection of a polymer or plastic material and polyester coating would have been considered well within the purview of one ordinary skill in the art and an obvious modification to the device of claim 2 of ‘943 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). Regarding the limitations found in claim 2 of ‘943 which are not found in claims 23, 26, and 28 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claims 35, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,390,943. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35 and 40 are In re Leshin, 125 USPQ 416). Regarding the limitations found in claim 16 of ‘943 which are not found in claims 35, 38 and 40 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




KSH 2/24/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771